 


 HR 6061 ENR: Secure Fence Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6061 
 
AN ACT 
To establish operational control over the international land and maritime borders of the United States. 
 
 
1.Short titleThis Act may be cited as the Secure Fence Act of 2006. 
2.Achieving operational control on the border 
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security shall take all actions the Secretary determines necessary and appropriate to achieve and maintain operational control over the entire international land and maritime borders of the United States, to include the following— 
(1)systematic surveillance of the international land and maritime borders of the United States through more effective use of personnel and technology, such as unmanned aerial vehicles, ground-based sensors, satellites, radar coverage, and cameras; and 
(2)physical infrastructure enhancements to prevent unlawful entry by aliens into the United States and facilitate access to the international land and maritime borders by United States Customs and Border Protection, such as additional checkpoints, all weather access roads, and vehicle barriers. 
(b)Operational control definedIn this section, the term operational control means the prevention of all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband. 
(c)ReportNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the progress made toward achieving and maintaining operational control over the entire international land and maritime borders of the United States in accordance with this section.  
3.Construction of fencing and security improvements in border area from Pacific Ocean to Gulf of MexicoSection 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note) is amended— 
(1)in the subsection heading by striking Near San Diego, California; and 
(2)by amending paragraph (1) to read as follows: 
 
(1)Security features 
(A)Reinforced fencingIn carrying out subsection (a), the Secretary of Homeland Security shall provide for least 2 layers of reinforced fencing, the installation of additional physical barriers, roads, lighting, cameras, and sensors— 
(i)extending from 10 miles west of the Tecate, California, port of entry to 10 miles east of the Tecate, California, port of entry; 
(ii)extending from 10 miles west of the Calexico, California, port of entry to 5 miles east of the Douglas, Arizona, port of entry; 
(iii)extending from 5 miles west of the Columbus, New Mexico, port of entry to 10 miles east of El Paso, Texas; 
(iv)extending from 5 miles northwest of the Del Rio, Texas, port of entry to 5 miles southeast of the Eagle Pass, Texas, port of entry; and 
(v)extending 15 miles northwest of the Laredo, Texas, port of entry to the Brownsville, Texas, port of entry. 
(B)Priority areasWith respect to the border described— 
(i)in subparagraph (A)(ii), the Secretary shall ensure that an interlocking surveillance camera system is installed along such area by May 30, 2007, and that fence construction is completed by May 30, 2008; and 
(ii)in subparagraph (A)(v), the Secretary shall ensure that fence construction from 15 miles northwest of the Laredo, Texas, port of entry to 15 southeast of the Laredo, Texas, port of entry is completed by December 31, 2008. 
(C)ExceptionIf the topography of a specific area has an elevation grade that exceeds 10 percent, the Secretary may use other means to secure such area, including the use of surveillance and barrier tools.. 
4.Northern border study 
(a)In generalThe Secretary of Homeland Security shall conduct a study on the feasibility of a state of-the-art infrastructure security system along the northern international land and maritime border of the United States and shall include in the study— 
(1)the necessity of implementing such a system;  
(2)the feasibility of implementing such a system; and  
(3)the economic impact implementing such a system will have along the northern border.  
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains the results of the study conducted under subsection (a).  
5.Evaluation and report relating to Customs authority to stop certain fleeing vehicles 
(a)EvaluationNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall— 
(1)evaluate the authority of personnel of United States Customs and Border Protection to stop vehicles that enter the United States illegally and refuse to stop when ordered to do so by such personnel, compare such Customs authority with the authority of the Coast Guard to stop vessels under section 637 of title 14, United States Code, and make an assessment as to whether such Customs authority should be expanded; 
(2)review the equipment and technology available to United States Customs and Border Protection personnel to stop vehicles described in paragraph (1) and make an assessment as to whether or not better equipment or technology is available or should be developed; and 
(3)evaluate the training provided to United States Customs and Border Protection personnel to stop vehicles described in paragraph (1).  
(b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains the results of the evaluation conducted under subsection (a). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
